Citation Nr: 0727234	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  98-09 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for low 
back strain with disc disease prior to May 29, 1987.

2.  Entitlement to a rating in excess of 20 percent for low 
back strain with disc disease, at any time during the period 
from May 29, 1987, to December 26, 1991.

3.  Entitlement to an increased rating for low back strain 
with disc disease, evaluated as 40 percent disabling since 
December 26, 1991.

4.  Entitlement to an effective date earlier than May 7, 2003 
for an award of a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.

5.  Entitlement to an initial rating in excess of 10 percent 
for depression prior to May 7, 2003.

6.  Entitlement to an initial rating in excess of 30 percent 
for depression from May 7, 2003.


REPRESENTATION

Appellant represented by:	Hugh F. Daly, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active military service from June 1975 to 
November 1976.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Cleveland, 
Ohio, Department of Veterans Affairs (VA), Regional Office 
(RO).

A September 11, 2002 Board decision, in pertinent part, 
awarded service connection for depression and denied a rating 
in excess of 10 percent for low back strain with disc disease 
prior to May 29, 1987, denied a rating in excess of 20 
percent for low back strain with disc disease, at any time 
during the period from May 29, 1987, to December 26, 1991, 
and denied a rating in excess of 40 percent for low back 
strain with disc disease, since December 26, 1991.  The 
veteran appealed the September 2002 Board decision to the 
Court which, in an Order dated February 13, 2006, vacated the 
Board's decision.

As for the issues of entitlement to an initial rating in 
excess of 10 percent for depression prior to May 7, 2003, and 
entitlement to an initial rating in excess of 30 percent for 
depression from May 7, 2003, the Board notes that a September 
2003 rating action implemented a September 2002 Board 
decision and granted service connection for depression, 
assigning a 10 percent rating effective August 17, 1998.  A 
statement from the veteran's representative dated 
September 15, 2003, has been construed as a notice of 
disagreement with the 10 percent initial rating assigned.  A 
statement of the case dated in May 2004 was issued on July 7, 
2004 with regard to the increased initial rating claim, and 
increased the rating to 30 percent, effective May 7, 2003.  
In a letter dated August 13, 2004, the veteran's 
representative provided notice of disagreement with the 
assigned effective date for the increased 30 percent rating.  
The Board, in November 2005, also determined that the July 
2004 supplemental statement of the case rating action that 
increased the veteran's evaluation for service-connected 
depression to 30 percent, effective May 7, 2003, had been 
timely appealed by a letter dated in February 2005.  In 
short, the Board determined that the veteran's representative 
had timely expressed disagreement with the effective date 
assigned for the increased 30 percent rating for depression 
and requested that the RO issue a statement of the case on 
that issue.  The record does not reflect that such a 
statement of the case has been issued.  However, the Board 
notes that the issue of entitlement to an initial rating in 
excess of 10 percent for depression prior to May 7, 2003 
necessarily encompasses the issue of entitlement to an 
effective date earlier than May 7, 2003 for a 30 percent 
rating for depression.  As such, the issues remain as 
characterized on the title page of this decision.  All 
appropriate statement and supplemental statements of the case 
have been issued in this regard.

A May 2004 RO decision granted the veteran entitlement to 
total disability evaluation based on individual 
unemployability (TDIU), effective May 7, 2003.  The veteran 
has expressed disagreement and filed a timely appeal as to 
the effective date of his TDIU award.  This matter was the 
subject of a Board remand in November 2005, as will be 
discussed further below.

A December 19, 2000 Board decision, in pertinent part, denied 
the veteran entitlement to service connection for 
hypertension and determined that a July 1, 1982 RO decision 
did not involve clear and unmistakable error.  The veteran 
appealed the December 2000 Board decision to the United 
States Court of Appeals for Veterans Claims (Court) which, in 
a Memorandum decision dated October 19, 2004, vacated that 
part of the Board's decision that denied the veteran 
entitlement to service connection for hypertension and that 
part of the Board's decision that determined that a July 1, 
1982 RO decision did not involve clear and unmistakable 
error.  The issue of whether the July 1, 1982 rating decision 
involved clear and unmistakable error was denied in an April 
21, 2005 Board decision, and the issue of entitlement to 
service connection for hypertension, including as secondary 
to service-connected disability, was denied in a November 14, 
2005 Board decision, and those issues are not now before the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The February 13, 2006 Order (concerning the Board's September 
11, 2002 decision) stated, in pertinent part, as follows:

The Board erred [meaning the September 
11, 2002 Board decision] when it found 
that the April 2001 medical examination 
was in substantial compliance with the 
2000 [meaning the December 19, 2000] 
Board's remand instructions to request a 
clarification from Dr. Kaya.  Thus, the 
Board's decision will be vacated and the 
matter remanded for compliance with the 
2000 Board's remand instructions.  
Stegall, supra; see 38 U.S.C. 7261(b)(2).

The Board notes that the December 2000 Board remand 
instructions, paragraph number 3, were as follows:

With regard to the claim for an increased 
rating for low back strain, the RO should 
also request that Dr. Kaya, the VA 
treating physician identified in the 
foregoing decision, submit a statement or 
opinion providing the explanation and 
rationale for his findings that the 
veteran has sciatic neuropathy and "other 
neurological findings appropriate to site 
of diseased," in contrast to multiple 
other evaluations indicating no 
neurological impairment.

The Board observes that the references to Dr. Kaya center on 
a May 12, 2000 medical document (5293 Intervertebral Disc 
Syndrome questionnaire).  As noted in the February 2006 
Order, VA has not yet complied with the action required by 
the December 2000 Board remand, in that it appears an attempt 
to contact Dr. Kaya has not been undertaken.  Such action 
must be complied with on remand.

As for the issue of entitlement to an increased rating for 
low back strain with disc disease, evaluated as 40 percent 
disabling since December 26, 1991, the Board also notes that 
the veteran should be afforded a VA examination to assess the 
current severity of his service-connected back disability.

In regard to the issues of entitlement to an initial rating 
in excess of 10 percent for depression prior to May 7, 2003, 
and entitlement to an initial rating in excess of 30 percent 
for depression from May 7, 2003, the Board notes that VA 
psychiatric treatment and evaluation reports, dated prior to 
and from May 7, 2003, of record have not been considered by 
the RO in adjudication of the psychiatric disability 
increased rating issues on appeal.  Specifically, a report of 
VA examination dated August 3, 2001, as well as a February 
2000 VA outpatient treatment report, have not been the 
subject of a rating decision or supplemental statement of the 
case relative to the psychiatric disability increased rating 
issues.  In this regard, the Board notes that an April 2002 
supplemental statement of the case, issued in May 2002, 
considered such evidence only relative to a service 
connection claim.  Additionally, a September 2003 
supplemental statement of the case considered the evidence 
relative to a TDIU claim.  Moreover, VA outpatient treatment 
reports dated subsequent to May 6, 2004, and received in May 
2004, have also not been considered by the RO in adjudication 
of the veteran's depression increased initial rating claims.  

The remand portion of the November 2005 Board decision noted 
adequate VCAA notice had not been provided with regard to the 
claim for an earlier effective date for the award of TDIU.  
While a VCAA letter was subsequently issued on December 20, 
2005 which referenced the issue, it did not provide adequate 
VCAA notice as to what is necessary to substantiate an 
earlier effective date claim for the award of TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter as to the 
issue of entitlement to an earlier 
effective date for the award of TDIU 
which satisfies all VCAA notice 
obligations in accordance with Quartuccio 
v. Principi, 16 Vet. App. 183, 187 
(2002), 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), 38 C.F.R. § 3.159, and 
any other applicable legal precedent.  
The veteran should be specifically 
apprised of the information and evidence 
necessary to substantiate the earlier 
effective date claim, as well as the 
division of responsibility between VA and 
the appellant in obtaining such evidence.  
The veteran should be requested to submit 
any pertinent evidence in his possession 
to VA.

2.  The AOJ should request that Dr. Kaya, 
the VA physician who authored a May 12, 
2000 VA record, submit a statement or 
opinion providing the explanation and 
rationale for his findings that the 
veteran has sciatic neuropathy and "other 
neurological findings appropriate to site 
of diseased," in contrast to multiple 
other evaluations indicating no 
neurological impairment.  An attempt to 
contact Dr. Kaya should be undertaken, 
and documented of record, regardless of 
his current employment status.  If 
located, Dr. Kaya must be provided with 
the necessary materials, to include a 
copy of records and documents contained 
in the veteran's claims folder, to render 
the requested statement.  Any 
authorization necessary for release of 
records contained in the veteran's claims 
folder to Dr. Kaya, if he is no longer 
employed with VA, should be obtained from 
the veteran.

3.  The veteran should be afforded the 
appropriate VA examination to determine 
the nature and severity of his service-
connected back disability.  The claims 
file must be made available to the 
examiner for review in connection with 
the examination.  All indicated studies 
should be performed, and all findings 
reported in detail.

4.  The issues on appeal should again be 
adjudicated with consideration of any and 
all additional evidence.  With regard to 
the depression increased initial rating 
issues, additional evidence considered 
should include the August 3, 2001 VA 
examination report, a February 2000 VA 
psychiatric outpatient treatment report, 
and VA outpatient treatment reports dated 
subsequent to May 6, 2004 and received in 
May 2004.  If any benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond, before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




